Case: 14-142    Document: 5    Page: 1    Filed: 08/05/2014




          NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

               IN RE MARK C. JACKSON,
                        Petitioner.
                  ______________________

                        2014-142
                 ______________________

    On Petition for Writ of Mandamus to the United
States Court of Federal Claims in No. 1:14-cv-00277-NBF,
Judge Nancy B. Firestone.
                 ______________________

                     ON MOTION
                 ______________________

   Before REYNA, BRYSON, and TARANTO, Circuit Judges.
PER CURIAM.
                       ORDER
    Mark C. Jackson petitions for a writ of mandamus re-
lating to his complaint brought before the United States
Court of Federal Claims.
    On July 23, 2014, Jackson filed a notice of appeal,
docketed as 2014-5121, from the judgment of the Court of
Federal Claims dismissing his complaint for lack of juris-
diction. A party who seeks a writ bears the burden of
proving that he has no other means of obtaining the relief
desired. Mallard v. U.S. Dist. Court, 490 U.S. 296, 309
Case: 14-142         Document: 5   Page: 2   Filed: 08/05/2014



2                                               IN RE JACKSON




(1989). Because Jackson may raise arguments concerning
his case in his appeal, mandamus relief is not appropriate.
      Accordingly,
      IT IS ORDERED THAT:
      (1) The petition for a writ of mandamus is denied.
      (2) All pending motions are denied as moot.


                                      FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


s26